BOYD, Justice.
Appellants Sandra Judy Glenn Ashley, et al. sued appellee The Home Indemnity Company to recover workers’ compensation benefits that appellee refused to pay. Sandra Ashley’s husband, James Ashley (herein Ashley), was a truck driver for Skaggs Supercenters, Inc. On June 29, 1979 at 5:00 p.m. he left Richardson, Texas for Albuquerque, New Mexico carrying produce for Skaggs in a Skaggs truck. Ashley reversed his course after he got to or near Amarillo. His truck overturned approximately 80 miles east of Amarillo at 12:30 a.m. the next morning. He was killed in the accident. Ashley did not tell anyone why he reversed his course and began driving away from his original destination and toward his point of origination. At trial the jury, in response to the only issue submitted to them, found Ashley’s death occurred in the course of his employment. The trial court granted judgment notwithstanding the verdict in favor of ap-pellee.
Appellants, in their sole point of error, contend that the trial court erred in its action because there was sufficient evidence to support the jury’s verdict. We agree and, accordingly, remand this cause to the trial court for entry of a judgment in accordance with the jury’s verdict and the holding of this Court.
In determining the challenge of appellants, we must decide whether the record contains evidence of probative value which, with the reasonable inferences therefrom, will support the jury’s verdict. In making that decision, it is the duty of this Court to view the evidence in its most favorable light in support of the finding, considering only the evidence and the inferences that support the finding and disregarding all that are contrary thereto. Scott v. Millers Mutual Fire Insurance Co. of Texas, 524 S.W.2d 285, 288, 289 (Tex.1975); Biggers v. Continental Bus System, 157 Tex. 351, 303 S.W.2d 359, 363 (1957).
James Ashley had been a truck driver for Skaggs Supercenters, Inc. for some six months. His primary responsibility was to haul goods from Skaggs’ Richardson terminal to its outlet in Albuquerque, New Mexico. From Albuquerque he would generally proceed to Liberal, Kansas. At Liberal he would pick up a load and return it to Richardson. On the date in question, he had returned from such a trip about 2:00 a.m. He had made a local delivery, returned to his house, slept about an hour, did some work around the house, and returned to Skaggs’ “yard” to begin another trip. As noted above, about 5:00 p.m. that day, he left Richardson for Albuquerque carrying produce for Skaggs in a Skaggs truck and reversed his course after he got to or near Amarillo. The fatal accident occurred approximately 80 miles east of Amarillo at 12:30 a.m. on June 30, 1979.
After Ashley left Richardson, he was never again in contact with his wife nor with his dispatchers and the record does not reveal what route he took to Amarillo. However, appellee’s witness Robert Bailey, who was a truck driver and relief dispatcher for Skaggs, testified that he had made *782this run over this exact route. He said that Ashley was dependable, that he showed up for work on time and that he would usually arrive at his destination on time.
Robert Ballard testified that he was the dispatcher on duty the afternoon that Ashley left on the trip in question and that Ashley had no scheduled stops between Richardson and Albuquerque. He said that Ashley was dependable and that he had never had any trouble with Ashley drinking. He also said Ashley would usually leave with a load on time and that he usually arrived at his destination on time. Both Ballard and Bailey testified that they knew of no reason, business or personal, why Ashley reversed his course. Bailey said that normally the trip to Albuquerque and Liberal was made with two drivers because of its length.
Both dispatchers testified that in the event a driver encounters a problem requiring a delay or a detour, standard company procedure would be that the driver call his dispatcher to report the problem. However, Ballard said that the drivers do not always follow the standard procedure. The evidence also shows that Skaggs’ drivers are given credit cards and have access to a WATS line to obtain service assistance in the event of mechanical problems. Neither dispatcher was contacted by Ashley after he left Richardson and no credit card charges were made by Ashley. Ballard testified that he saw Ashley when he left on the trip and that Ashley was not intoxicated at that time. While there is other evidence pertaining to Ashley’s possible intoxication at the time of the accident, appel-lee concedes that this was a fact issue resolved against it by the verdict of the jury-
It is undisputed that Ashley was driving a Skaggs truck on a run for Skaggs at the time of his death. Generally, these facts give rise to a presumption that Ashley was acting in the scope of his employment when the accident occurred. Lumbermen’s Lloyds v. Jones, 153 Tex. 379, 268 S.W.2d 909, 912 (1954); Liberty Mutual Insurance Company v. Preston, 399 S.W.2d 367, 372 (Tex.Civ.App.—San Antonio 1966, writ ref’d n.r.e.). See also Robertson Tank Lines, Inc. v. Van Cleave, 468 S.W.2d 354, 357 (Tex.1971); Houston News Co. v. Shavers, 64 S.W.2d 384, 386 (Tex.Civ.App.—Waco 1933, writ ref’d) (in the context of master-servant). This is a rebuttable presumption which vanishes when positive evidence to the contrary is introduced, at which point the burden is back on the plaintiff to produce other evidence. Lumbermen’s Lloyds v. Jones, 268 S.W.2d at 912 (quoting Houston News Co. v. Shavers, 64 S.W.2d at 386).
However, we do not attempt to decide whether a presumption of course and scope of employment arose in this case because the office of such a presumption is to invoke a rule of law that compels the jury to reach that conclusion, in the absence of positive evidence to the contrary from appellees. Having obtained a jury finding that Ashley was injured in the course of his employment, appellants had no need for the presumption to compel the jury to reach that conclusion. Their burden with respect to the scope of employment issue has been satisfied if there is evidence to support the finding that was made. Scott v. Millers Mutual Fire Insurance Co. of Texas, 524 S.W.2d at 288.
Moreover, even assuming arguendo, that any presumption of course of employment had been dispelled by the receipt of evidence to the contrary, the facts upon which such a presumption could have been based have not disappeared but remain in evidence and would support any inferences that may properly be drawn therefrom. Sudduth v. Commonwealth County Mutual Ins. Co., 454 S.W.2d 196, 198 (Tex.1970). Therefore, the question for our decision is whether this record contains evidence of probative value which, with the reasonable inferences therefrom, will support the jury’s finding.
The undisputed evidence that Ashley left in a Skaggs truck on a mission for his employer is a circumstance that could *783be considered by the jury as evidence of his acting in the course and scope of his employment. See Lumbermen’s Lloyds v. Jones, 268 S.W.2d at 912. That fact, coupled with the evidence that Ashley had been a dependable employee and that the accident occurred on a route normally trav-elled by employees performing the delivery for which Ashley was employed, viewed in its most favorable light, are additional circumstances from which the jury could reasonably infer that the accident occurred while Ashley was within the scope of his employment. The fact that Ashley had turned around and was proceeding back toward Richardson, in the absence of any evidence that the reversal was because of a personal mission or purpose, at most raised a fact issue which was resolved against appellee by the jury.
In support of its position that there is no evidence to support the verdict, appellee places primary reliance upon the holdings of the courts in Lumbermen’s Lloyds v. Jones, 153 Tex. 379, 268 S.W.2d 909 (1954); Hardware Mutual Casualty Company v. McDonald, 502 S.W.2d 602 (Tex.Civ.App.— San Antonio 1973, writ ref'd n.r.e.); Liberty Mutual Insurance Company v. Preston, 399 S.W.2d 367 (Tex.Civ.App. — San Antonio 1966, writ ref d n.r.e.) and Wolverton v. Hartford Accident & Indemnity Co., 254 S.W.2d 834 (Tex.Civ.App. — Amarillo 1952, writ ref d n.r.e.). The facts in each of those cases are distinguishable from those here existent.
In Jones, although the employee was driving a truck owned by and registered in the name of the alleged employer, evidence was produced by the defendant, undisputed by the plaintiff, that at the time in question, the deceased employee was actually employed by another employer. In Preston, the undisputed evidence was that Preston, the deceased employee, had combined personal purposes with a business trip. At the time of his fatal accident, he had turned aside from the business trip to camp at Gamer State Park and had actually been camped there some five days. His fatal injuries occurred at a time when he was travelling from the park to a nearby town at a time when his tent and camping gear were still in the park.
In McDonald, the employee had returned to a cafe bar after he had eaten his normal evening meal, a fact which the court noted made that later trip a purely personal one, and then, without permission from the owner, went along a private dirt road, posted against trespassers, some two hundred yards to the Guadalupe River where he was found drowned the next morning. The court held that the trip to the river, alone and without permission from the owner, could not have had anything to do with the furtherance of his employer’s business.
In Wolverton, the employee was driving his personal automobile at the time of the accident. He was to go to Carlsbad, New Mexico, but the accident occurred while he was going towards Canyon, in a direction opposite from Carlsbad. The actual holding of the court was that the issue as to scope of employment was properly submitted to the jury and was sufficient to sustain the finding of the jury that the employee was not acting in the scope of his employment.
In summary, we remain convinced that, under the standard of review which we must apply, the evidence that Ashley, an admittedly dependable employee, was driving his employer’s vehicle on his delivery mission along a route normally travelled by him and other employees, without any evidence of a personal mission save that he inexplicably reversed his course, is sufficient to support the jury verdict.
Appellant’s point of error is sustained, the judgment of the trial court reversed and the cause remanded to the trial court for entry of a judgment in accordance with the jury finding.